office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 postn-107263-11 third party communication none date of communication not applicable uilc date date to peter c tablan appeals team case leader manhattan appeals atcl operations from marie c milnes-vasquez senior technician reviewer branch corporate subject sec_168 and sec_383 issue whether a taxpayer’s sec_168 election to increase its alternative_minimum_tax_credit under sec_53 is subject_to the application of sec_383 conclusion because no regular_tax_liability of the taxpayer is offset the refundable alternative_minimum_tax_credit resulting from a sec_168 election is not subject_to sec_383 facts on ------------ taxpayer had a sec_382 ownership_change for its ------- taxable_year taxpayer had a net_operating_loss and no regular_tax_liability with regard to its ------- taxable_year taxpayer made an election under sec_168 to increase its alternative_minimum_tax amt credit under sec_53 law and analysis sec_168 as in effect for the ------- taxable_year generally allows a corporation to make an election to forego percent additional first year depreciation postn-107263-11 and instead to increase its business_credit limitation under sec_38 or amt limitation under sec_53 sec_168 generally treats the increased credits as refundable credits sec_383 states that under regulations if an ownership_change occurs with respect to a corporation the amount of any excess_credit for any taxable_year which may be used in any post-change_year shall be limited to an amount determined on the basis of the tax_liability which is attributable to so much of the taxable_income as does not exceed the sec_382 limitation for such post-change_year to the extent available after the application of sec_382 and subsections b and c of this section the regulations under sec_383 provide specific rules implementing the statute sec_1_383-1 states that the amount of the regular_tax_liability of a new_loss_corporation for any post-change_year that may be offset by pre-change credits shall not exceed the amount of the sec_383 credit limitation for the post-change_year see also sec_1_383-1 stating the same rule sec_383 as implemented by regulation applies to limit the use of certain credits available to offset regular_tax_liability in this case sec_383 does not apply because the taxpayer has no regular_tax_liability in the taxable_year at issue and the credits at issue will be refunded per sec_168 without offsetting regular_tax_liability procedural matters this chief_counsel_advice responds to your request for assistance and may not be used or cited as precedent the writing may contain privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions sincerely ______________________________ marie c milnes-vasquez senior technician reviewer branch office of associate chief_counsel corporate
